Citation Nr: 0404128	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  02-10 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.	Entitlement to service connection for a right knee 
disability.  

2.	Entitlement to an evaluation in excess of 10 percent for 
a left (minor) wrist disability.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran served from March 1971 to March 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision by the 
RO that, among other things, denied entitlement to service 
connection for a right knee disability and assigned a 10 
percent evaluation for a service connected left wrist 
disability.  In October 2003 the veteran appeared and gave 
testimony at a hearing before the undersigned Board member at 
the RO.  A transcript of this hearing is of record.  

The case is before the Board for appellate consideration at 
this time.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-475, 114 Stat. 2099 (Nov. 9, 2000) requires VA to inform 
claimants of the evidence needed to substantiate their 
claims, of what evidence they are responsible for obtaining, 
and what evidence VA will undertake to obtain.  38 U.S.C.A. 
§ 5103(a) (West 2002).  As part of that notice, VA has 
undertaken to inform claimants to submit relevant evidence in 
their possession.  38 C.F.R. § 3.159(b) (2003).  The notice 
requirement is not met unless VA can point to a specific 
document in the claims folder.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The veteran has not yet received the 
required notice.

The VCAA requires VA to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran's service medical records reveal that he was seen 
in April and May 1971 with complaints of pain and tenderness 
in the right knee. The assessment was muscle strain.  During 
a VA clinical evaluation in August 2000 the veteran gave a 
history of knee problems since service.  The assessment was 
chronic right knee pain with osteoarthritis with a history of 
a probable partial meniscus removal 25 years ago.  The VA 
physician made no comments regarding the etiology of the 
veteran's right knee complaints.  Although the veteran has 
reported a continuity of symptomatology since service, there 
is no medical opinion as towhether a current  right knee 
disability is related to the symptomatology reported during 
service.  Therefore, an examination is necessary.

Elsewhere in the record the veteran reported that he 
underwent right knee surgery in 1975 at a private hospital, 
but no clinical records reflecting this surgery are in the 
claims folder.  

In regard to the veteran's claim for an increased rating for 
his left wrist disability, it is noted that the veteran was 
last afforded a VA examination of this disability in October 
2000.  The evidence associated with the claims folder 
thereafter suggests that his left wrist disability has 
worsened thereafter.  Accordingly, the Board believes that a 
current VA examination of the left wrist disability is also 
of record.  


In view of the above, this case is REMANDED to the RO for the 
following actions.    
 
1.  The RO must review the claims file 
and ensure that all           VCAA notice 
obligations have been satisfied.  

2.  The RO should take the necessary 
steps to obtain records of the veteran's 
knee surgery performed by Clyde Kernack 
at the Childrens Hospital, Indianapolis, 
Indiana in 1975.  

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his left wrist 
disability and the etiology of the right 
knee disability.  The claims folder 
should be made available to the examining 
physician prior to the evaluation, and 
the examining physician should state in 
the examination report (or in an addendum 
to the report) that the claims folder has 
been reviewed.  

The examiner should report all pertinent 
clinical findings regarding the veteran's 
left wrist and right knee disorders.  He 
should specifically report the range of 
dorsiflexion and palmar flexion in the 
veteran's left wrist, as well as the 
range of pronation in the veteran's left 
hand and forearm in degrees.  In 
addition, the examiner should express a 
medical opinion as to whether it is at 
least as likely as not that any right 
knee disability noted on the examination 
is related to the veteran's inservice 
right knee complaints.  

4.  The RO should then readjudicate the 
veteran's claims.  If the benefit sought 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond.  The 
case should then be returned to this 
Board, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





